Citation Nr: 1220730	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hand tremors.

2.  Entitlement to service connection for hyperhidrosis (claimed as body sweats).

3.  Entitlement to service connection for the residuals of groin surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

When the case was last before the Board in February 2012, the Board granted service connection for bilateral hearing loss and tinnitus, and remanded the three service connection issues listed on the title page of this decision for additional development.  That additional development having been completed, the case is now back before the Board.

After the April 2012 supplemental statement of the case was issued, the Veteran submitted additional argument.  In the May 2012 Informal Hearing Presentation, the Veteran's representative waived of RO consideration of this evidence.  38 C.F.R. §1304(c) (2011).  Accordingly, the Board may proceed to adjudicate the issues on appeal with consideration of this evidence in the first instance.  38 C.F.R. § 19.9(b)(3) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The relevant competent evidence is in relative equipoise as to whether the Veteran's hand tremors began during the one year period following his discharge from active service.

2.  The relevant competent evidence is in relative equipoise as to whether the Veteran's hyperhidrosis (claimed as body sweats) began during the one year period following his discharge active service.

3.  The Veteran has no diagnosis of any current residual disability that is caused by or related to his in-service groin surgery.

4.  The Veteran's current varicocele was not present during active service and is not caused by or related to active service, to include the 1954 groin surgery.


CONCLUSIONS OF LAW

1.  Giving the Veteran the benefit of the doubt, hand tremors were incurred in active service.  38 U.S.C.A. §§  1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Giving the Veteran the benefit of the doubt, hyperhidrosis was incurred in active service.  38 U.S.C.A. §§  1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Residuals of groin surgery, to include the currently diagnosed varicocele, were not incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Because the Board is granting service connection for hand tremors and hyperhidrosis (claimed as body sweats), no further discussion of the VCAA requirements is required with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the claim for service connection for residuals of groin surgery, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in April 2009.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in May 2009.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's VA medical records and VA examination reports in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the August 2010 and July 2011 VA examination reports obtained with respect to the claim for service connection for residuals of groin surgery are adequate, as they are predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and the July 2011 VA examination report contains an opinion that the Veteran does not suffer from any scar or other residuals of his groin surgery in service.  The examination report recounts the Veteran's self-reported history and notes only a current diagnosis of a varicocele, which the examiner opined is not etiologically related to the groin surgery in service.  The opinion contains an adequate rationale and is based upon all of the pertinent evidence of record.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its February 2012 remand.  Specifically, the February 2012 Board remand instructed the RO to make a formal finding of unavailability of the Veteran's Social Security Administration (SSA) disability benefits records, as well as to undertake all development efforts to obtain the Veteran's service personnel file and service treatment records, to include all attempts to reconstruct missing or lost records in keeping with provisions used to reconstruct records in "fire-related" cases.  Hospital admission cards were to be searched for in appropriate time increments, as well as personnel reports, operative reports, lessons learned, and unit reports for appropriate time increments.  The Board finds that the RO/AMC has substantially complied with the Board's instructions.  The record contains a February 2012 memorandum indicating that a formal finding of unavailability of the SSA records had been made.  Additionally, a March 2012 memorandum is record, which states that all appropriate development effort was undertaken to retrieve the Veteran's service treatment records and service personnel records (including personnel reports, operating reports/lessons learned, and unit histories) for the appropriate date increments and that the records could not be found.  As such, the Board finds substantial compliance with the Board's February 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim for service connection for residuals of groin surgery, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements on the severity of his disabilities.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as endocrinopathies and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

	I.  Hand Tremors and Hyperhydrosis

The Veteran contends that he is entitled to service connection for hand tremors and hyperhydrosis (claimed as night sweats) because they are etiologically related to service.  In his original August 2007 claim for service connection, the Veteran stated that his hand tremors began during service.  In a June 2008 statement from the Veteran, he indicated that he was not treated in service for body sweats.  However, shortly after he was discharged from service, the body sweats started, he believes as a result of the extreme weather conditions and tent life during service.  He was treated by a private doctor in Denver, Colorado shortly after service but he does not have the medical records.  He has also been diagnosed with hyperhidrosis many times through VA Medical Centers.  With regard to his hand tremors, he has stated that upon his return home after service, he was employed in a job that required a steady hand.  He noticed a small tremor in his right hand and excessive night sweats, which he has had ever since.

The Veteran's service treatment records and personnel records are unavailable through no fault of his own.  The Veteran, however, does not contend that he was treated for either hand tremors or hyperhidrosis during service.  Instead, he maintains that these disabilities started shortly after service.  Regardless, the Board notes that in cases such as this, where the Veteran's service medical records are unavailable through no fault of the claimant, VA has a heightened obligation to carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The VA treatment records show that the Veteran has a current diagnosis of hyperhidrosis and a current diagnosis of hand tremors.  The diagnosis of hyperhidrosis is noted to be of an unknown cause and although the Veteran has been afforded VA examinations, none of the VA examination reports contains a medical opinion as to the etiology of the hyperhidrosis.  Instead, VA treatment records dated in March 2010 note that it might possibly be due to low testosterone, the Veteran's medication Venlafaxine, which he takes for depression, or dumping syndrome.  However, no definitive medical cause was ever found.  The August 2010 VA examination report notes that the Veteran was diagnosed with hypothyroidism, and that the Veteran had a history of night sweats.  In an October 2010 VA addendum report, the hypothyroidism was found to be due to the normal aging process because it was diagnosed in 2005, when the Veteran was 72 years old.  However, the Board notes that hypothyroidism is a separate and distinct diagnosis, according to the VA treatment records, from hyperhidrosis.  Specifically, the March 2010 list of diagnoses includes separate diagnoses for hypothyroidism and hyperhidrosis.  Moreover, VA treatment records dated in February 2003 reflect that the hyperhidrosis/night sweats had been ongoing for many years and predated the diagnosis of hypothyroidism.  There is no medical opinion of record on the issue of whether the Veteran's hyperhidrosis is etiologically related to any incident of service, to include the Veteran's service in Korea, where he lived in a tent and sustained varying temperatures.

The Veteran also has a long history of hand tremors.  A March 2004 VA treatment record notes that the Veteran began having a tremor in his right hand at about the age of 22 (which would be approximately 1954-1955).  It has been worsening over the last few years and now involves both hands.  A July 2011 VA examination report notes that the Veteran's essential tremor, which he first noted shortly after service, is less likely as not caused by or a result of injury or diagnosis made in service.  The rationale for the opinion is that there were no service records available.  

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board concludes that the July 2011 VA medical opinion against the claim for service connection for hand tremors is of limited probative value.

The Board finds that a remand to obtain another opinion on the issue of entitlement to service connection for hand tremors and to obtain a VA opinion on the issue of entitlement to service connection for hyperhidrosis will not serve any purpose.  Notably, the Veteran does not allege any treatment for these disabilities during service.  Instead, the Veteran alleges that these disabilities began shortly after service and continued to the present.  Moreover, there is no medical documentation from the year after service to support the Veteran's contentions.  As such, the Board finds that a remand for additional medical opinions would serve only to delay the outcome of this case, as the issue in this case is more about the credibility of the Veteran's contentions that these two disabilities had their onset shortly after service and have continued since then, than it is about the medical evidence.  In sum, the evidence of record is sufficient to decide the claims and no further medical opinions need to be obtained.

The Board acknowledges that the Veteran served in Korea, where he was exposed to extreme temperatures.  The Board also finds that the Veteran's history, as described in his lay statements and as documented in the VA treatment records, to be credible in that he has a longstanding history of hyperhidrosis and hand tremors, which have not been attributed to any particular medical cause.  The Veteran's credible account of the onset of disabilities being shortly after service, the lack of any probative medical evidence against the claims, and the Veteran's credible report of ongoing symptomatology since service as well as the VA treatment records reflecting a longstanding history of both disabilities, all weigh in favor of the claims.  The Veteran is competent to report that he has suffered from body sweats and hand tremors, and the Board finds his account of each disability's onset and ongoing symptomatology to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.159(a)(2).  As such, in giving the Veteran the benefit of the doubt, service connection for hand tremors and hyperhidrosis is warranted.

	II.  Residuals of Groin Surgery

The Veteran claims that service connection is warranted for residuals of groin surgery.  In the July 2011 VA examination report, the Veteran indicated that he underwent surgery for an abscess in his groin in service in 1954.  He has not ever contended that he has had ongoing residual symptomatology since 1954.

The service treatment records are unavailable, as previously noted.  As such, the Board concedes that the Veteran underwent groin surgery as described during service in 1954.

VA treatment records from April 2004 note that the Veteran was seen for complaints of scrotal swelling on the left.  He was noted to have a moderate varicocele and a small spermatocele.  He decided to try symptomatic care.  

A September 2008 VA urology note indicates that the Veteran has a history of stricture disease and bladder neck contracture.  It was noted that he does periodic self-catheterizations a couple of times a week.  On examination the testicles were smooth, soft, and symmetric.  A mass was felt posterior to the left testicle, which was felt to be a varicocele.  No treatment was warranted.  

A December 2008 VA urology note indicates that the Veteran was seen for benign prostatic hypertrophy and left scrotal pain.  Scrotal ultrasound revealed a left varicocele.  The Veteran denied pain.  

The August 2010 VA examination report notes that the Veteran currently has prostate cancer, which was diagnosed in 2009.  It was noted that the Veteran had a left scrotal cyst in 1954 and had this removed in Korea.  He had wound care with packing for three days.  This resolved and he currently receives no treatment.  Examination of the testicles was normal.  The only genitourinary diagnosis was prostate cancer.

The July 2011 VA examination report notes that after the surgery, he was packed with gauze for three days and treated with antibiotics.  He was placed on light duty for a week or ten days before returning to regular duty.  He did not have any trouble until 2004 when he reported a lump in his left testicle.  He did not remember any trauma or injury and denied any pain or significant change in size.  He was seen in April 2005 for scrotal swelling on the left side with a moderate varicocele and small spermatocele.  It was not painful.  On December 26, 2008 he was seen for follow-up but said he did not have scrotal pain.  He did complain that his scrotum sags and drops in the toilet when he sits.  Scrotal ultrasound showed a left varicocele.  He declined consideration for varicocele ligation.  It was noted that the Veteran was status post transurethral resection of the prostate in 1986 with resultant bladder neck contracture and was diagnosed with prostate cancer per biopsy in September 2009 and currently being treated with watchful waiting.  Examination revealed no visible scar in the Veteran's left or right inguinal area or scrotum.  There was no skin breakdown or pain.  There was no length or width or area of scar because it was not visible.  There was no inflammation, edema, keloid formation.  The diagnosis was abscess left scrotum by history that was lanced and resolved.  Also diagnosed was varicocele onset in 2005, no pain.  The examiner opined that the varicocele was first noted in 2004 and is not due to or a result of the lancing of the Veteran's abscess in 1954 because there is no scar from the groin surgery, no thickened skin, tenderness, or other evidence of significant remote pathology.  The Veteran has benign prostatic hypertrophy, status post transurethral resection of the prostate with bladder contracture requiring intermittent catheterization, which many have caused the varicocele via straining.

After reviewing all evidence of record, the Board finds that the Veteran does not have any current residuals related to his 1954 groin surgery.  In this regard, the July 2011 VA examiner opined that the varicocele is not etiologically related to the 1954 groin surgery.  The examiner provided a sound basis for this opinion, reasoning that there is no scar from the groin surgery, no thickened skin, tenderness, or other evidence of significant remote pathology.  Instead, the examiner felt that the Veteran's benign prostatic hypertrophy, status post transurethral resection of the prostate with bladder contracture requiring intermittent catheterization may have caused the varicocele via straining.  The examiner also noted that there was no residual scarring or any other residual disability from the 1954 groin surgery.  Moreover, the Veteran has not alleged that he has had any ongoing symptomatology since his 1954 surgery, and the evidence does not reflect such ongoing symptomatology.  

The only evidence that the Veteran currently suffers from any residuals of groin surgery related to the 1954 surgery is the Veteran's own statements.  A lay person is competent to describe what they observe.  However, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in this instance, the Veteran cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, the Board finds that the Veteran's statements are outweighed by the medical evidence, which shows that the Veteran does not have any current residual disability from his in-service groin surgery and that his currently diagnosed varicocele is not etiologically related to his active service, including the 1954 surgery.  

As such, service connection for residuals of groin surgery is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for hand tremors is granted.

Service connection for hyperhidrosis (claimed as body sweats) is granted.

Service connection for residuals of groin surgery is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


